Filed 5/10/16 P. v. Lyons CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Lassen)
                                                            ----




THE PEOPLE,                                                                                  C077913

                   Plaintiff and Respondent,                                     (Super. Ct. No. CH031643)

         v.

GARY BRUCE LYONS, JR.,

                   Defendant and Appellant.




         An information charged defendant Gary Bruce Lyons, Jr., with conspiracy to bring
a controlled substance into state prison, conspiracy to possess heroin, conspiracy to
possess heroin for sale, and conspiracy to transport heroin. The information further
alleged a strike prior, a 2006 murder conviction.
         After the court denied defendant’s motion to strike his strike prior conviction,
defendant entered a negotiated plea of guilty to conspiracy to possess heroin and admitted
the strike prior in exchange for the mitigated term of 16 months, doubled for the strike


                                                             1
prior, and dismissal of the remaining counts. The court imposed a two-year-eight-month
sentence to be served consecutive to defendant’s current sentence.
       Defendant appeals. The trial court granted defendant’s request for a certificate of
probable cause. (Pen. Code, § 1237.5.)
       Defendant contends his 2006 murder conviction was obtained in violation of his
Sixth Amendment right to competent trial and appellate counsel.
       Defendant’s challenge is not cognizable on appeal for two reasons. In admitting
the prior murder conviction, defendant admitted all matters essential to that conviction.
Thus, his current collateral attack upon the validity of the 2006 conviction is not
cognizable on appeal. (People v. LaJocies (1981) 119 Cal. App. 3d 947, 956-957.) That
the trial court issued a certificate of probable cause does not expand the issues that may
be raised on appeal. (People v. DeVaughn (1977) 18 Cal. 3d 889, 895-896; People v.
Turner (1985) 171 Cal. App. 3d 116, 124-125; LaJocies, at pp. 957-958.)
       Further, Garcia v. Superior Court (1997) 14 Cal. 4th 953 concluded that “a
defendant whose sentence for a noncapital offense is subject to enhancement because of a
prior conviction may not employ the current prosecution as a forum for challenging the
validity of the prior conviction based upon alleged ineffective assistance of counsel in the
prior proceeding.” (Id. at p. 966.) Here, defendant’s current prosecution for conspiracies
related to controlled substances was not the forum in which to challenge the validity of
his prior murder conviction based on ineffective assistance of counsel in the prior
proceedings. His claim of error is not cognizable on appeal from the judgment in the
current case. Defendant’s request that this court reexamine Garcia is uninformed. We
are bound by the decisions of our Supreme Court. (Auto Equity Sales, Inc. v. Superior
Court (1962) 57 Cal. 2d 450, 455.)
       Defendant has not raised any cognizable issues on appeal; thus, we will dismiss
defendant’s appeal.



                                             2
                                    DISPOSITION

     The appeal is dismissed.



                                                  HULL   , J.



We concur:



     BLEASE              , Acting P. J.



     MURRAY              , J.




                                          3